Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-16 in the reply filed on 5/31/2022 is acknowledged.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “in a state where the coil stops with respect to the storage portion” creates confusion as to whether this is an operating state of the coil (i.e. stopping current) or a relative position of the coil (i.e. the coil terminates at a certain position).
Regarding claim 2, the recitation of “magnetic particles” create confusion. Are these the same or different from the magnetic particles that were caused to move from the storage portion of claim 1?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 9, 11, and 15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Maruta et al. (JP 2006281435 A), see attached English language machine translation.
Regarding claim 1, Maruta discloses a separation device (title/abstract) in at least figures 1-2 comprising: 
a container that includes a storage portion for storing liquid containing magnetic particles (apparatus 1 with tank 7); and 
a coil that separates the magnetic particles from the liquid by generating a magnetic field through application of current, causing a magnetic force to act on the magnetic particles in a state where the coil stops with respect to the storage portion, and causing the magnetic particles to move from the storage portion against gravity acting on the liquid containing the magnetic particles (coil 13, [0029] as part of powder conveying apparatus 10 which forms a ramp providing oblique movement path for the powder).
Regarding claim 3, Maruta et al. further provides a slope that has an upward inclination from the storage portion, wherein the coil separates the magnetic particles from the liquid by causing the magnetic particles to move obliquely upward along the slope (ramp 10, see also [0029]).
Regarding claim 7, Maruta et al. further provides wherein the coil covers a periphery of the slope (see figure 2, for example; note claims do not distinguish internal vs. external periphery).
Regarding claim 9, Maruta et al. further provides wherein the container includes a particle storage portion that stores the magnetic particles separated from the liquid ([0039], receiving tray).
Regarding claim 11, Maruta et al. further provides wherein the coil covers a periphery of the particle storage portion ([0039] coil is from the device 10 and covers at least a portion of the tray by being adjacent thereto).
Regarding claim 15, Maruta et al. further provides wherein the coil separates the magnetic particles from the liquid by increasing or reducing the magnetic force acting on the magnetic particles ([0042]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4, 10, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruta et al. (JP 2006281435 A), see attached English language machine translation in view of Koyama (JP 2014061575 A), see attached English language machine translation.
Regarding claim 2, Maruta discloses all limitations set forth above. Maruta does not expressly provide a filter having openings through which magnetic particles moved by the magnetic force are capable of passing. Koyama discloses a filtering system in figures 1-5 including the use of electromagnets (26) with filter plates (28) wherein the plates allow the magnetic particles to pass therebetween ([0020-0023,0032]). It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to further include plates as taught by Koyama for the purpose of adapting the separator to optimally operate efficiently in the flowrate and velocity of the coolant material being treated ([Koyama 0036]).
Regarding claim 4, Maruta et al. further provides a slope that has an upward inclination from the storage portion, wherein the coil separates the magnetic particles from the liquid by causing the magnetic particles to move obliquely upward along the slope (ramp 10, see also [0029]).
Regarding claim 10, Maruta et al. further provides wherein the container includes a particle storage portion that stores the magnetic particles separated from the liquid ([0039], receiving tray).
Regarding claim 12, Maruta et al. further provides wherein the coil covers a periphery of the particle storage portion ([0039] coil is from the device 10 and covers at least a portion of the tray by being adjacent thereto).
Regarding claim 16, Maruta et al. further provides wherein the coil separates the magnetic particles from the liquid by increasing or reducing the magnetic force acting on the magnetic particles ([0042]).
Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruta et al. (JP 2006281435 A), see attached English language machine translation in view of Hirabayashi (US 2003/0106849).
Regarding claim 5, Maruta discloses all limitations set forth above. Maruta does not expressly provide that the separator surface (i.e. of 10) is provided with a liquid repellency aspect. However, Hirabayashi in the analogous art of magnetic separation devices (title/abstract) provides that the separator plates have the repellency property of repelling machining fluids or water (equivalent to coolant) in order to avoid carrying liquid out of the system when separating solids ([0044]).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Maruta to include surface property of repelling fluids as taught by Hirabayashi for the purpose of impeding the carrying of fluid out of the tank.
Regarding claim 8, Maruta et al. further provides wherein the coil covers a periphery of the slope (see figure 2, for example; note claims do not distinguish internal vs. external periphery).
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruta et al. (JP 2006281435 A), see attached English language machine translation in view of Umehara et al. (JP 2003103465 A), see attached English language machine translation.
Regarding claims 13-14, Maruta discloses all limitations set forth above. Maruta does not expressly disclose the use of a sensor to control the coils based on magnetic particles being removed and into the storage portion. 
Umehara provides a magnetic separator (title/abstract) wherein a sensor is linked to an electromagnet (coil) separating particles such that when a set amount is recovered the coil is controlled ([0040-0044,0062]). 
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have utilized a sensor as taught by Umehara to control the coil such that the coil can be turned off when the desired amount of magnetic material is recovered in the storage portion to provide for optimal separation efficiency, reduced coil/energy use.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruta et al. (JP 2006281435 A), see attached English language machine translation in view of Koyama (JP 2014061575 A), see attached English language machine translation in view of Hirabayashi (US 2003/0106849).
Regarding claim 6, Maruta discloses all limitations set forth above. Maruta does not expressly provide that the separator surface (i.e. of 10) is provided with a liquid repellency aspect. However, Hirabayashi in the analogous art of magnetic separation devices (title/abstract) provides that the separator plates have the repellency property of repelling machining fluids or water (equivalent to coolant) in order to avoid carrying liquid out of the system when separating solids ([0044]).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Maruta to include surface property of repelling fluids as taught by Hirabayashi for the purpose of impeding the carrying of fluid out of the tank.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759